     Case 2:20-cv-00741-VBF-PLA Document 22 Filed 10/26/20 Page 1 of 1 Page ID #:190



 1

 2

 3
                                                                         JS-6
 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                      CENTRAL DISTRICT OF CALIFORNIA
10                                               WESTERN DIVISION
11

12    RICHARD WASHINGTON,                            )    No. LA CV 20-00741-VBF (PLA)
                                                     )
13                              Petitioner,          )    JUDGMENT
                                                     )
14                    v.                             )
                                                     )
15    LAURA ELDRIDGE, Warden,                        )
                                                     )
16                              Respondent.          )
                                                     )
17

18          Pursuant       to     the    Order    accepting   the   Magistrate   Judge’s   Report   and
19    Recommendation,
20          IT IS ADJUDGED that respondent’s Motion to Dismiss is granted, the Petition in this matter
21    is denied, and the action is dismissed with prejudice.
22

23    DATED: October 26, 2020                                      /s/ Valerie Baker Fairbank
                                                         ________________________________________
24
                                                           HONORABLE VALERIE BAKER FAIRBANK
25                                                        SENIOR UNITED STATES DISTRICT JUDGE
26

27

28
